Citation Nr: 0018575	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  94-25 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Dennis C. Galarowicz, Esq.


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran had active service from November 1961 to August 
1962 and from June 1963 to June 1965.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

In March 1996, the Board denied service connection for a 
lower back disability and a disability manifested by 
dizziness.  In September 1998, the case was vacated and 
remanded by the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court).  On return to the Board the case was 
remanded in April 1999.  A June 1999 rating action granted 
service connection for positional vertigo with a history of a 
head injury.


REMAND

In the prior remand, the Board requested that the RO schedule 
the veteran for an examination.  It was also requested that 
the examiner take the veteran's medical history into 
consideration and comment on the etiology of the veteran's 
lower back disability.  A VA examination was conducted in 
April 1999.  The veteran's representative asserts that that 
the examination and opinion was inadequate, in that it did 
not take into consideration the veteran's complete medical 
history.  While the VA physician commented briefly on the 
veteran's service medical history, the veteran's 
representative asserts that the VA examiner did not 
accurately report the number of times the veteran actually 
complained of back pain.  The representative points out that 
the VA examiner reported that the veteran complained only 
twice during service; however, the service medical records 
relate that the veteran presented complaints of back pain on 
several more occasions and reported a history of back pain at 
other times.  The veteran's representative also points out 
that the veteran received a spinal puncture in September 
1994.  While the spinal puncture was evidently performed 
because of complaints of headache and fever, the veteran 
initial complaints included abdominal and back pain.  The 
representative has requested further examination and opinion 
that takes into consideration the veteran's complete service 
medical history including the spinal puncture.       

Furthermore, the veteran's representative submitted 
additional evidence - the majority of which was photocopies 
of evidence of record -- to the RO in November 1999.  The 
record does not reflect that the RO has reviewed this 
evidence. 

Therefore, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule another 
examination concerning the veteran's low 
back disability.  Any necessary tests and 
studies should be performed.  The RO 
should request an examination by a 
physician other than the examiner that 
conducted the April 1999 examination.   
The examiner should conduct a complete 
review of the veteran's clinical history 
and express an opinion as to whether the 
low back disability is related to the 
veteran's military service.  The examiner 
is referred to the enumeration of the 
veteran's complaints of back pain 
contained in the attorney's June 14, 
1999, letter to the RO.  The examination 
report should contain the full rationale 
for all opinions expressed and accurately 
reflect the veteran's service medical 
history.  The veteran's claims folder 
should be made available to the examiner 
for a complete study of the case.

2.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The appellant is notified 
that it is his responsibility to report for the examination 
and to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




